Citation Nr: 1713138	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  11-16 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to increases in the (10 percent prior to February 20, 2013, and 20 percent from that date) staged ratings assigned for lumbosacral strain with degenerative joint disease (low back disability).  

2.  Entitlement to increases in the (0 percent prior to February 20, 2013, and 10 percent from that date) staged ratings assigned for right lower extremity femoral radiculopathy.  

3.  Entitlement to increases in the (0 percent prior to February 20, 2013, and 10 percent from that date) staged ratings assigned for left lower extremity femoral radiculopathy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1979 to April 1994 and from February 2006 to February 2008, and also had additional Reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which continued a 10 percent rating for a low back disability.  An interim March 2013 rating decision increased the low back disability rating to 20 percent effective February 20, 2013, and granted service connection for radiculopathy of the lower extremities (each rated 10 percent) effective February 20, 2013.

An August 2014 Board decision denied entitlement to increased ratings for a low back disability and remanded the issues of entitlement to increased staged ratings for right and left lower extremity radiculopathy for additional development.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2015 the Court granted a Joint Motion for Remand by the parties, vacating the Board's decision and remanding the matter to the Board for action consistent with the terms of the Joint Motion.  In August 2015 and October 2016, the case was remanded (by Veterans Law Judges other than the undersigned) for additional development.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.



REMAND

The Board is aware that this case has been remanded twice since the April 2015 Joint Motion for Remand and regrets the delay inherent with another remand.  However, based on new medical evidence and the most recent argument presented by the Veteran, the Board finds further development of the record is required to properly adjudicate the claims. 

Review of the record shows a gradual decrease in thoracolumbar spine range of motion since separation from service, specifically forward flexion.  Upon examination, forward flexion was noted to 80 degrees in January 2008, 75 degrees in February 2010, 70 degrees in May 2010, 60 degrees in February 2013, and 50 degrees in January 2016.  On all five examinations, combined range of motion of the thoracolumbar spine was 170 degrees or greater.  On November 2016 examination (pursuant to the Board's October 2016 remand) forward flexion was to 10 degrees; combined range of motion of the thoracolumbar spine was 45 degrees; and range of motion was "almost negligible."  The examiner noted that "morbid obesity and deconditioning would play a role in this remarkable lack of mobility."  He further noted, "This is a difficult evaluation [with] a significant inability to perform any [range of motion].  His subjective symptoms are significant."  

Most recently, in a February 2017 statement, the Veteran reported that he has gained 48 pounds since 2007; he denied obesity and diabetes.  He explained that, although he is attending classes to improve his eating habits and to lose weight, his back pain has escalated over the past decade.  [The Board notes clinical diagnoses of severe/morbid obesity throughout the post-service clinical records, as well as an April 2016 VA record which reflects "newly diagnosed" diabetes mellitus.  Review of the record shows that the Veteran's weight has fluctuated between 287 and 326 pounds during the period under consideration.  See January 2008 and February 2015 VA records.] 
 
Previous examiners have opined on the impact the Veteran's body habitus has upon his low back range of motion and function.  The May 2010 examiner opined that, "Body habitus is such that 80 degrees flexion would be considered normal full flexion.  Very large body habitus."  The January 2016 examiner explained that, "His morbid obesity and deconditioning make major contributions to his pain and disability," and opined that the Veteran's pain and limitation of motion are 80 percent due to his obesity and deconditioning and 20 percent due to mild degenerative joint disease (DJD) of the spine.  See April 2016 addendum opinion.  

The November 2016 VA examiner did not distinguish the functional limitations related to the Veteran's service-connected low back disability and his nonservice-connected obesity and did not indicate that he was unable to do so.  The Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected disability; such is a medical question, particularly in light of the Veteran's acknowledged weight gain since separation from service and the acute decrease in thoracolumbar forward flexion and combined range of motion on November 2016 examination.  Accordingly, this case must be remanded for an addendum medical advisory opinion which differentiates between service-connected and nonservice-connected pathology and symptomatology, to the extent possible.

Moreover, the Board's October 2016 remand specifically asked the examiner to complete joint testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  Although the November 2016 VA examination report contains findings for active motion and pain with weight-bearing, it is unclear from the report whether testing was done for pain on passive motion and in nonweight-bearing or if the examiner was unable to complete such testing.  The Board's remand instructions specifically directed that if any of the requested testing was unable to be completed that the examiner must clearly explain why that was so.  As it is unclear from the record whether such testing was completed, and if not, why the examiner could not complete such testing, there has not been substantial compliance with the Board's remand instructions.  Therefore, the addendum opinion must address these questions as well.  Stegall v. West, 11 Vet. App. 268 (1998); see Correia v. McDonald, 28 Vet. App. 158 (2016) (finding that VA examinations for joint disorders must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing).  

The issues of entitlement to increased ratings for radiculopathy of the right and left lower extremities remain inextricably intertwined with the Veteran's claim for an increased rating for his low back disability.  Therefore, these issues may not be resolved until the increased low back rating issue is fully addressed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that claims are inextricably intertwined when they are so closely tied together that a final decision on one cannot be rendered until the others have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (similarly explaining that claims are inextricably intertwined when the adjudication of one could have a significant impact on the adjudication of another).

Accordingly, the case is REMANDED for the following:

1.  Obtain the Veteran's VA treatment records from January 2017 to the present.

2.  After completing the development requested in item 1, return the entire record to the November 2016 VA examiner for review and an addendum medical opinion.  The examiner must review the entire record, to include this remand, and respond to the following:

To the extent possible, please differentiate the current manifestations and severity of low back symptoms attributable to the Veteran's service-connected low back disability from low back symptoms attributable to other conditions, to include nonservice-connected obesity.

Confirm whether joint testing completed in November 2016 was derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  If the examiner did not complete any such testing in November 2016 because he was unable to do so or concluded that the required testing was not necessary, then he must explain why that is so.  If the examiner determines that further examination is needed, then such must be arranged.

The examiner must include rationale with all opinions, citing to supporting factual data and/or medical literature, as deemed appropriate.  If the November 2016 VA examiner is unavailable (or unable) to provide the addendum opinion, the AOJ should arrange for another appropriate medical provider to review the record and provide the opinion sought (and if in any circumstance a further examination of the Veteran is deemed necessary, such should be arranged).

3.  When the above development is completed, review the record and readjudicate the claims on appeal.  If any remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




